Application for a writ of habeas corpus denied, on the ground that the application fails to comply with the provisions of section 1234 of the Civil Practice Act. It also appears that a writ was granted in October, 1961; that a psychiatrist was appointed; that a hearing was held; and that the writ was thereafter dismissed on January 3, 1962. Motion by appellant for reargument of his motion (previously denied by order dated Dec. 18, 1961) to vacate order dated March 31, 1947, which dismissed his appeal from a judgment of conviction rendered October 30, 1946, and for various other relief. Motion denied. Beldoek, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.